COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Unity National Bank v. John Scroggins

Appellate case number:    01-20-00593-CV

Trial court case number: 2017-31933

Trial court:              164th District Court of Harris County

Date motion filed:        March 16, 2022

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Julie Countiss_______
                   Acting for the Court

Panel consists of: Justices Goodman, Landau, and Countiss.

Date: ___March 29, 2022___